Exhibit 1 JOINT FILING AGREEMENT This will confirm the agreement by and among all the undersigned that the Schedule 13G filed on or about this date and any amendments thereto with respect to the beneficial ownership by the undersigned of the Ordinary Shares, $.01 par value per share, of Warner Chilcott Public Limited Company is being filed on behalf of each of the undersigned in accordance with Rule 13d-1(k)(1).This agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated:August 3, 2011 THL WC (DUTCH) B.V. By: /s/Charles P. Holden Name: Charles P. Holden Title: Director A By: /s/Bart de Sonnaville Name: Bart de Sonnaville Title: Director B THL WC (LUXEMBOURG) S.A.R.L. By: /s/Charles P. Holden Name: Charles P. Holden Title: Director A By: /s/Wim Rits Name: Wim Rits Title: Director B THL WC (CAYMAN), L.P. By: /s/Charles P. Holden Name: Charles P. Holden Title: Authorized Signatory THL ADVISORS (ALTERNATIVE) V, L.P. By: Thomas H. Lee Advisors (Alternative) V Limited, LDC, its General Partner By: /s/Charles P. Holden Name: Charles P. Holden Title: Assistant Treasurer THOMAS H. LEE (ALTERNATIVE) FUND V, L.P. By: THL Advisors (Alternative) V, L.P., its General Partner By: Thomas H. Lee Advisors (Alternative) V Limited, LDC, its General Partner By: /s/Charles P. Holden Name: Charles P. Holden Title: Assistant Treasurer THOMAS H. LEE (ALTERNATIVE) V LIMITED, LDC By: /s/Charles P. Holden Name: Charles P. Holden Title: Assistant Treasurer
